                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION


JOHN H. GLOVIER,                           )
                                           )
             Plaintiff,                    )      Case No.1:17CV00038
                                           )
v.                                         )       OPINION AND ORDER
                                           )
NANCY A. BERRYHILL,                        )      By: James P. Jones
ACTING COMMISSIONER                        )      United States District Judge
OF SOCIAL SECURITY,                        )
                                           )
             Defendant.                    )


      Lewey K. Lee, The Lee Law Firm of Wise, P.C., Wise, Virginia, for Plaintiff;
Theresa A. Casey, Special Assistant United States Attorney, Office of the General
Counsel, Social Security Administration, Philadelphia, Pennsylvania, for
Defendant.

      In this social security disability case, I affirm the final decision of the Acting

Commissioner.

      The plaintiff filed this action challenging the final decision of the Acting

Commissioner of Social Security (“Commissioner”) denying the plaintiff’s claim

for a period of disability and disability insurance benefits under title II of the Social

Security Act, 42 U.S.C. §§ 401–433. Jurisdiction of this court exists pursuant to 42

U.S.C. § 405(g).


                                           1
      My review is limited to a determination as to whether there is substantial

evidence to support the Commissioner’s final decision. If substantial evidence

exists, this court’s “inquiry must terminate,” and the final decision of the

Commissioner must be affirmed. Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir.

1966). Substantial evidence has been defined as “evidence which a reasoning mind

would accept as sufficient to support a particular conclusion. It consists of more

than a mere scintilla of evidence but may be somewhat less than a preponderance.”

Id.

       The plaintiff protectively applied for benefits on April 30, 2013, alleging

disability since April 17, 2013, and received a hearing before an administrative law

judge (“ALJ”) on June 3, 2016. By decision dated July 13, 2016, the ALJ found

that the plaintiff was not disabled within the meaning of the Act. The Social

Security Administration’s Appeals Council denied review, and the ALJ’s opinion

constitutes the final decision of the Commissioner.

      The parties have briefed the issues, and the case is now ripe for decision.

      The Commissioner applies a five-step sequential evaluation process in

assessing an applicant’s disability claim.      The Commissioner considers, in

sequence, whether the claimant: (1) worked during the alleged period of disability,

(2) had a severe impairment, (3) had a condition which met or equaled the severity of

                                         2
a listed impairment, (4) could return to his past relevant work, and (5) if not,

whether he could perform other work in the national economy. If a decision can be

reached at any step, further evaluation is unnecessary. 20 C.F.R. § 404.1520(a)(4).

Under the Act, it is always a claimant’s burden to provide evidence of disability.

Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972); 20 C.F.R. § 404.1512. In

order to carry this burden, there must be a physical or mental impairment that results

from anatomical, physiological, or psychological abnormalities demonstrated by

medically acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §

423(d)(3).

      Based upon the evidence, the ALJ determined that the plaintiff is unable to

return to past relevant work, but has the residual functional capacity to perform

work, as defined in the regulations. Based upon the testimony of a vocational

expert, the ALJ found that there existed a significant number of jobs in the national

economy that the plaintiff could perform.

      The plaintiff makes two arguments in this appeal of the Commissioner’s

decision. The plaintiff served in the military from 1988 to 1995 and receives

disability benefits from the U.S. Department of Veterans Affairs (VA), based on

degenerative conditions of his knees and lumbar and cervical spine. The plaintiff

first argues that the ALJ failed to give appropriate weight to the VA’s disability

                                          3
rating. In considering the plaintiff’s ability to work, the ALJ was required to give

substantial weight to a VA disability rating. Bird v. Comm’r of Soc. Sec. Admin.,

699 F.3d 337, 345 (4th Cir. 2012). “However, because the SSA employs its own

standards for evaluating a claimant's alleged disability, and because the effective

date of coverage for a claimant’s disability under the two programs likely will vary,

an ALJ may give less weight to a VA disability rating when the record before the

ALJ clearly demonstrates that such a deviation is appropriate.” Id. at 343. In this

case, the ALJ discussed the VA disability rating at length and in detail. R. at 22-24,

ECF No. 6-1. He further adequately explained why the VA’s rating did not justify a

finding of disability under the Social Security Act. Id.

      The plaintiff’s attorney arranged a mental health examination of the plaintiff

by B. Wayne Lanthorn, Ph.D., a licensed clinical psychologist, who found the

plaintiff to be suffering from major depressive disorder and panic disorder. The

plaintiff next argues that the ALJ erred in failing to give full consideration to the

findings of Dr. Lanthorn on the severity of the plaintiff’s mental impairments and

the resulting effects on his ability to work. I disagree. I find that the ALJ’s

explanation for not crediting Dr. Lanthorn’s opinions was sufficient. For example,

among other things, the ALJ pointed to the fact that Dr. Lanthorn was not a treating

source and saw the plaintiff only once; that the plaintiff saw his treating mental

                                          4
health professional more frequently, and that his consistent statements to these

sources were more reliable; and that the wide discrepancies between the plaintiff’s

accounts of his symptoms to Dr. Lanthorn and to his other treating practitioners cast

doubt on the plaintiff’s credibility.

      After careful consideration of the record and the briefs of the parties, I find

that the decision of the Commissioner denying benefits must be affirmed.

      For the foregoing reasons, the Commissioner’s Motion for Summary

Judgment is GRANTED and the plaintiff’s Motion for Summary Judgment is

DENIED.      Judgment will be entered affirming the Commissioner’s decision

denying benefits.

      It is so ORDERED.

                                             ENTER: March 28, 2019

                                              /s/ JAMES P. JONES
                                             United States District Judge




                                         5
